DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EPSTEIN (US 2017/0297431).
	Regarding claim 1, EPSTEIN discloses a method for controlling a charging process of an electrical energy storage device (106, Fig. 1), at an electric charging device (60, Fig. 3), wherein the charging device has a temperature control system and the energy storage device has a temperature control system (¶ 0004, 0012), the method comprising: 
 	transferring electrical energy between the charging device and the energy storage device (¶ 0004, 0012); 
 	transferring thermal energy between a temperature control system of the charging device (comprising 74, 75, 64, Fig. 3) and a temperature control system of the energy storage device (100, Fig. 3; ¶ 0015-0016); and 
 	transmitting at least one first item of information from a computing unit associated with the charging device to a computing unit associated with the energy storage device, and/or transmitting at least one second item of information from a computing unit associated with the energy storage device to a computing unit associated with the charging device (¶ 0017, 0019, 0021, 0026).
 	Regarding claim 2, EPSTEIN discloses the first and/or second item of information indicates the presence of technical equipment for carrying out the method (¶ 0018, 0026-0028, 0031).
 	Regarding claim 3, EPSTEIN discloses the first and/or second item of information provides a technically permissible pressure level for a supply and/or return (¶ 0017, TABLE 1 in ¶ 0026, 0028, 0031).
 	Regarding claim 4, EPSTEIN discloses the second item of information provides a target supply temperature (¶ 0018, 0021, 0026, 0034, 0036, 0037).
 	Regarding claim 5, EPSTEIN discloses the first item of information provides a deliverable supply temperature (¶ 0018, 0021, 0026, 0034, 0036, 0037).
	Regarding claim 6, EPSTEIN discloses the first and/or second item of information provides a current pressure drop in the temperature control system of the energy storage device and/or in the temperature control system of the charging device (¶ 0017, TABLE 1 in ¶ 0026, 0028, 0031).
	Regarding claim 7, EPSTEIN discloses the second item of information provides a target refrigerating capacity (¶ 0026, 0028, 0043, 0046-0047).
 	Regarding claim 8, EPSTEIN discloses the first item of information provides a deliverable refrigerating capacity (¶ 0026, 0028, 0043, 0046-0047).
 	Regarding claim 9, EPSTEIN discloses the first and/or second item of information provides technical characteristics of the cooling medium that is used for the transfer of thermal energy (¶ 0017, 0021, 0026).
	Regarding claim 11, EPSTEIN discloses a charging device (60, Fig. 3) for electrical energy storage devices (106, Fig. 1), the charging device comprising: a computing unit (70, Fig. 3) associated with the charging device and configured to carry out the method according to claim 1 (¶ 0042); at least a first interface for the transfer of electrical energy (82, Fig. 3; ¶ 0043); at least a second interface for the transfer of thermal energy (84, 86, Fig. 3; ¶ 0041, 0043); and at least a third interface for the transfer of information from the computing unit to a computing unit associated with an energy storage device, wherein the third interface is an additional electrical interface, through which the information is adapted to be transferred as a PWM signal, and/or as a first electrical interface, through which the information is adapted to be transferred by a superimposed signal, and/or as a radio interface through which the information is adapted to be transferred by a cloud and/or by means of a WLAN protocol and/or by means of a Bluetooth protocol, and/or as an additional electrical interface, which is integrated into the first interface (¶ 0017-0020, 0042: a third interface is implied in order to obtain information from the vehicle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over EPSTEIN as applied to claims 1-9 and 11 above, and further in view of MIFTAKHOV (US 10,399,450).
 	Regarding claim 10, EPSTEIN discloses the method as applied to claim 1 but fails to disclose the first and/or second item of information provides an estimated duration and/or an estimated end of a charging process. MIFTAKHOV discloses the first and/or second item of information provides an estimated duration and/or an estimated end of a charging process (col 9, ll. 1-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the information provides an estimated duration and/or estimated end of a charging process in order to provide increased user convenience.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        August 13, 2022

/EDWARD TSO/Primary Examiner, Art Unit 2859